Citation Nr: 0634107	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  96-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder, to include polycystic ovarian syndrome (POS).

2.  Entitlement to a compensable evaluation for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
November 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 1996 and 
November 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2003.  A transcript of the hearing has been 
made and is associated with the claims file

These claims have been before the Board previously, in 
February 1998, when claims to service connection for 
residuals for a neck injury; a disorder of the lower 
extremities to include the legs knees, and ankles; asthma, 
and a disorder of the upper extremities to include carpal 
tunnel syndrome were denied.  The claim for service 
connection for a gynecological disorder was then remanded for 
further development.  The claim was again remanded in August 
2001 for compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  During the pendency of this appeal, the 
veteran also perfected an appeal of the November 2000 rating 
decision denying a compensable evaluation for bilateral pes 
planus.

The claims were again remanded in July 2003 for further 
development, to include obtaining private medical records 
concerning treatment for bilateral pes planus, VA treatment 
records concerning treatment for both claimed conditions, and 
a VA examination to determine the nature, extent, and 
etiology of the claimed gynecological condition.  This 
development was completed.

Subsequently, the Board requested an independent medical 
opinion concerning the diagnosis and etiology of the claimed 
gynecological condition.  This opinion has been obtained, and 
a copy provided for the veteran's review and response.  She 
has declined to respond.  The claims are now again before the 
Board.

The issue of entitlement to a compensable evaluation for 
bilateral pes planus addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that a gynecological 
condition clearly and unmistakably existed prior to the 
veteran's entry into active service.  The medical evidence 
establishes that a gynecological condition is presently shown 
and diagnosed as POS.

2.  The medical evidence clearly and unmistakably establishes 
that the veteran's pre-existing gynecological condition, to 
include POS, did not undergo a permanent increase in severity 
during service, or that her currently diagnosed gynecological 
condition, to include POS, is otherwise the etiological 
result of active service.


CONCLUSION OF LAW

A gynecological condition, to include POS, pre-existed 
service, was not aggravated therein, and is otherwise not 
presently shown to be etiologically related to service.  38 
U.S.C.A. §§ 1111, 1131, 1132, 1153, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran's claim for service connection was made prior to 
the effective date of the VCAA.  As noted above, the 
veteran's claims were ultimately remanded for compliance with 
VCAA, initially in August 2001, and again in July 2003.  
Accordingly, in September 2001, July 2004, January 2005, and 
June 2005, the RO provided the veteran with VCAA letters 
informing the veteran of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The veteran was also informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on his behalf.  She was asked to submit evidence, 
which would include that in her possession, in support of her 
claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on three of the five elements of a service connection claim). 

As to the remaining elements under Dingess, the VCAA notices 
did not include the criteria for rating the claimed 
disability or on establishing an effective date should the 
claim be granted.  Since the Board is denying the claim of 
service connection, any question as to a disability rating or 
effective date is rendered moot and any defect with respect 
to the notice under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim.

The action of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which she did, and to address the issues at a 
hearing, which she also did before the undersigned Veterans 
Law Judge.  For these reasons, any procedural defect caused 
by the timing of notice was cured and the veteran has not 
been prejudiced by any defect in the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and private 
medical records.  It is noted that, despite two attempts to 
obtain them, requests for hospital records from the Darnell 
Army Medical Center in Fort Hood, Texas obtained no 
additional records.  Nonetheless, a review of the service 
medical records now present in the claims file before the 
Board reflects clinical reports and findings from this 
hospital.  A hand written note on the first such request, 
made in November 1995 and received at the RO in November 
1996, indicates that these records represent treatment the 
veteran received while in service, and that the records had 
been associated with her service medical records.  In view of 
the negative responses from the hospital, it is determined 
that further attempts to obtain additional records will not 
be successful.  The Board accepts that it is likely that 
these records have been affiliated with the veteran's service 
medical records, as indicated by the handwritten note.  In 
addition, the Board notes that the veteran was afforded VA 
examinations

As noted above, the Board also obtained an independent 
medical opinion in this case and, in July 2006 provided that 
opinion to the veteran for her review and comment.  The 
veteran declined to respond.

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of service connection, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim of service 
connection is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service Connection for a Gynecological Disorder, to Include 
POS

The veteran claims that her gynecological disorder, to 
include POS, is the result of her active service, including 
as the result of aggravation of an already existing 
condition.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  The 
U.S. Court of Appeals for Veterans Claims (hereinafter CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).

The U.S. Court of Appeals for the Federal Circuit 
(hereinafter, Federal Court) has held that 38 U.S.C.A. §§ 
1110, 1131 provide compensation for disability incurred 
during wartime and peacetime service and a presumption of 
soundness upon entrance into service, except as to disorders 
noted at that time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner 
v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The 
Court held that it may be overcome only "where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111); see 
VAOGCPREC 3- 2003 (July 16, 2003).

VA's General Counsel held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOGCPREC 3-2003; 
see generally Cotant v. Principi, 17 Vet. App. 116, 124 
(2003) (CAVC raised the question of the proper interpretation 
of sections 1111 and 1153 and the validity of the pertinent 
part of 38 C.F.R. § 3.304(b) under that interpretation).  
Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect the change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004), and 
applies to claims, which were pending on or filed after May 
4, 2005.  As the veteran's case was pending as of that date, 
the amendment applies.

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service- 
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417; Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

The veteran's report of medical examination at entrance to 
active service, dated in June 1992 reflects that the veteran 
underwent dilation and evacuation (D&E) in 1989 at Womack 
Army Hospital following a miscarriage, and that her menses 
occurred irregularly, every 60 days.  The condition was not 
considered disabling.  No abdominal or gynecological defects, 
abnormalities, diagnoses or other findings were noted.  
Service medical records document complaints of and treatment 
for pelvic pain, yeast infections, and an ovarian cyst in 
March 1993.  Abnormal Papanicolaou's smear (pap smear) 
results were also noted in the same month, reflecting 
findings of atypical squamous cells of undetermined 
significance with cellular features suggestive of human 
papilloma virus (HPV).  Ultrasound was conducted in April 
1993, and revealed a mass compatible with hemorrhagic cyst, 
endometrioma, cystic dermoid, or cystic neoplasm.  Further 
consultation confirmed an assessment of right ovarian cyst.  
The veteran was treated with oral contraceptives with 
decrease in pain.  The examiner indicated that the veteran 
should continue oral contraceptives.

In February 1994, service medical records show that the 
veteran gave birth.  The veteran's report of medical 
examination at discharge, dated in July 1994, reflects 
complaints of treatment for a female disorder, including an 
ovarian cyst and irregular menstrual pattern.  The history of 
pre-service surgery and inservice childbirth was noted, and 
the examiner indicated that the veteran had undergone pelvic 
examination in February 1994.  No defects, abnormalities, 
diagnoses or other findings were noted.  An entry in service 
medical records dated in August 1994 shows that the veteran 
then reported with late menses and thought she may again be 
pregnant.  However, gynecological examination was found to be 
within normal limits.  The results of the pap smear are not 
of record.

These records, reflecting pre-service treatment for a 
miscarriage, including D&E and an irregular menses, provides 
clear and unmistakable evidence of a preexisting condition; 
and, the issue becomes whether the veteran's gynecological 
condition was aggravated by service.  See 38 C.F.R. § 
3.304(b).  Specifically, the Board must determine whether 
there is clear and unmistakable evidence that the veteran's 
pre-existing gynecological condition was not aggravated by 
service.  See Wagner, supra (citing 38 U.S.C. § 1111); see 
VAOGCPREC 3- 2003; and see generally Cotant, supra.

In October 1995, the veteran underwent another pap smear, the 
results of which showed atypical cells suspicious for high 
grade dysplasia.  A second pap smear showed findings of 
benign cellular changes, reactive cellular changes 
association with inflammation (including typical repair), and 
acute inflammation.  These findings were again shown in 
December 1996 absent findings of acute inflammation.  
Treatment records again showed complaints of infrequent 
menstrual cycles, but a report of history of this condition 
since age 13.  Results of vaginal echographytrans conducted 
in January 1997 revealed findings consistent with polycystic 
ovaries.  In October 1998, the veteran underwent a VA 
examination, pursuant to the February 1998 remand requesting 
examination by a gynecologist.  The examiner noted a history 
of two pregnancies, the second occurring while the veteran 
was taking oral contraceptives, and of abnormal pap smear 
results.  The veteran further reported that she had 
previously been diagnosed with high grade squamous 
intraepithelial lesion, but that it had never been biopsied.  
The examiner further noted that the veteran was obtaining her 
gynecological treatment at the VA Medical Facility (VAMC).  
Pap smears conducted in 1995 and 1996 showed no sign of 
dysplasia.  Menses was noted to occur every 6-9 months with 
heavy bleeding lasting 2-12 weeks. The veteran was referred 
to the Endocrinology Clinic and diagnosed with POS.  
Examination of the veteran revealed a normal cervix and 
uterus without adnexal masses.  She was observed to have 
vaginal discharge, however, and was prescribed Flagyl.  
Follow up with Endocrinology was recommended.

Further VA examination was conducted in February 1999.  
Findings on physical examination were found to be within 
normal limits absent cervical lesions, adnexal masses, or 
tenderness.  The examiner diagnosed POS as the probable 
underlying cause for the veteran's irregular periods.  
However, the examiner opined that the condition was present 
prior to the veteran's entrance into active service and was 
not related to her active service.  Rather, the examiner 
stated, the cause of POS is unknown and the condition may be 
genetic, or familial in part.  HPV, the examiner commented, 
can spontaneously regress and recur.  Similarly, cervical 
intraepithelial neoplasia has a regression rate as high as 80 
percent, with mild dysplasia.  Notwithstanding, the veteran's 
last pap smears had been normal, hence the examiner found it 
unlikely that she had a high grade cervical intraepithelial 
neoplasia lesion.  The examiner concluded, in summary, that 
none of the veteran's gynecological problems were related to 
her active service.  

The report of a VA examination conducted in June 2002 shows 
that review of the veteran's medical records revealed normal 
pap smear results since 1995.  Concerning the diagnosis of 
POS, the examiner observed that absent laparoscopic findings, 
the diagnosis is based on assumption.  A diagnosis of POS, 
the examiner explained, rests on three things:  amenorrhea, 
periods of amenorrhea and infertility, and generally large 
polycystic ovaries.  Excessive androgen production from the 
ovaries can also cause weight gain and hair growth.  But, 
many women with POS do not exhibit these symptoms, or at 
least do not exhibit masculinization.  In the veteran's case, 
the examiner opined, the diagnosis of POS was never firmly 
established.  Without further surgical study, the examiner 
observed it could be determined only that the veteran 
probably did have a diagnosis of POS while in service and may 
have it now.  Notwithstanding, the examiner opined, even if 
the veteran did have POS, it was not obvious that this was 
what was causing her current symptoms.  

VA treatment records reflect findings of an abnormal pap 
smear dated in January 2004.  Findings of epithelial cell 
abnormality were noted, with reactive cellular changes, and 
atypical squamous cells and glandular cells of undetermined 
significance.

Given the uncertainty in diagnoses of the veteran's 
gynecological condition, remand was again requested in July 
2004 to attempt to clarify the matter.  Accordingly, further 
VA examination was conducted in January 2005 by an examiner 
in the department of the VAMC where the veteran was being 
treated.  The physician noted that the veteran was being 
treated for POS, diagnosed in 1993, when she was on active 
service.  The examiner observed that the veteran had had two 
pregnancies, one resulting in a live birth, but no ovarian 
enlargement.  The veteran's treatment was progressing without 
undue difficulty and her cycles were reported to occur every 
four to six weeks.  In August 2005, the examiner proffered an 
addendum.  Noting that the only record available for review 
was that from 1997, the examiner observed that an ultrasound 
done in 1997 indicated that the veteran might have polycystic 
ovaries.  However, the diagnosis of POS rests on one or a 
combination of perhaps five or six elements, the examiner 
observed.  Of these, the veteran manifested intermittent 
amenorrhea and polycystic ovaries.  She did not manifest 
infertility or hyperadrenalism.  The examiner noted that he 
had treated the veteran since 1999, and he felt the diagnosis 
of POS was adequate.  He could not offer an opinion as to how 
long the condition had existed or pre-existed her active 
service.  What could be determined is that the record 
reflects that the veteran had POS prior to entry to active 
service in 1992.  The condition did not worsen over the 
course of her active service, and the veteran did not 
presently show a worsened condition at the time of 
examination in January 2005.  She continued to receive 
treatment for the condition, without exacerbation of it or 
any other problems.

In May 2006 the Board requested an independent medical 
opinion with review of the entire claims folder to resolve 
the diagnosis of the veteran's gynecological condition and 
its etiology.  The resulting report is dated in July 2006 and 
proffered by Emanuel Rubin, M.D.  After noting that he had 
reviewed the entire claims folder, Dr. Rubin observed that 
the file presented very little objective evidence to support 
the diagnosis of polycystic ovaries with a great degree of 
medical certainty, although the veteran demonstrated many of 
the characteristic symptoms, i.e., oligomenorrhea, hirsutism, 
obesity, androgen excess and a family history of similar 
problems.  Dehydroepiandrosterone sulfate levels were found 
to be in the upper limits and slightly above normal.  In 
addition, while the sonogram results were not acceptable as 
absolutely diagnostic, the 1997 results were consistent with 
polycystic ovaries.  However, she had two pregnancies and 
many women with POS are infertile, the physician explained.  
Given these findings and the veteran's fertility, the 
physician opined that she did, in fact, have a mild degree of 
polycystic ovaries, which often have variable expressitivity.  
As to the etiology of the POS, Dr. Rubin opined that the 
condition pre-existed her entrance into active service and 
most likely was not aggravated by her service.  In short, the 
diagnosed POS was not related to military service.  

The Board accords Dr. Rubin's opinion great probative weight, 
as it is proffered upon review of the claims file in its 
entirety, to include the veteran's records of treatment prior 
to her entrance into active service, her service medical 
records, and post-service medical records including the prior 
VA examinations.  Moreover, Dr. Rubin's opinion lends 
probative weight to the findings of the VA examiners who came 
to similar conclusions, i.e., the January 2005 report and 
August 2005 addendum, June 2002 report, and February 1999 
report.  The January-August 2005 and June 2002 reports were 
proffered by the veteran's treating VA physician, who opined 
that the diagnosed POS, while pre-existing the veteran's 
active service neither increased in severity during service 
nor manifested an increase in severity at the time of 
examination that could be attributed to active service.  

Accordingly, the Board finds that the medical evidence 
establishes that the pre-existing gynecological condition, to 
include POS, did not increase in severity during service.

The veteran has presented no other medical expert opinions, 
conclusions, or other medical findings tending to show that 
the POS was aggravated as a result of active service or is in 
any other way a result of her active service.

The medical evidence presents no other findings or opinions 
establishing that the veteran has a gynecological condition, 
including POS, that is the etiological result of her active 
service, to include aggravation of an pre-existing condition.  
Rather, as discussed above, the July 2006 medical expert 
opinion establishes that the veteran's diagnosed POS was not 
related to her military service and, specifically, while the 
POS pre-existed her entrance into active service, it was most 
likely not aggravated by her service.  This opinion 
corroborates those proffered in January-August 2005 and in 
February 1999.

Therefore, service connection for a gynecological condition, 
to include POS, cannot be awarded, including on the basis of 
aggravation of a pre-existing condition.

Where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of a nexus or relationship between the claimed gynecological 
condition, including aggravation of a pre-existing condition, 
is required to support the claim.  The veteran as a layperson 
is not competent to offer a medical opinion and, 
consequently, her statements to the extent that she 
associates the post-service diagnosis to active service, or 
to inservice aggravation of the pre-existing gynecological 
condition, including POS, do not constitute medical evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board 
has considered the veteran's lay assertions, they do not 
outweigh the medical evidence of record, which shows that the 
pre-existing gynecological condition, to include POS, was not 
aggravated by service.  Competent medical experts make this 
opinion and the Board is not free to substitute its own 
judgment for those of such experts. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

As the preponderance of the medical evidence is against the 
claim, entitlement to service connection for a gynecological 
condition, to include POS, either as directly related to 
active service or as a result of inservice aggravation of a 
pre-existing condition, is denied.  In making this decision, 
the Board has considered the benefit-of-the- doubt-doctrine. 
However, as the evidence is not equally balanced, in this 
regard, the benefit-of-the-doubt-doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a gynecological 
condition, to include POS, is denied.


REMAND

The veteran also seeks entitlement to a compensable 
evaluation for her bilateral pes planus.  Unfortunately, for 
reasons explained below, the Board finds that further remand 
is necessary before this matter may be adjudicated.

The Board notes that the veteran testified below the 
undersigned Veterans Law Judge that she had surgery to remove 
a neuroma from her foot in April 2002.  This was her sixth 
surgery, and a seventh was pending.  However, the veteran 
testified that she had transferred her care to a private 
health care provider, who was trying to avoid the need for a 
seventh surgery by using cortisone and other treatment.  The 
most recent VA examination for the feet was conducted in June 
2002, just two months following the April 2002 surgery.  The 
veteran testified that she manifested callus formation and 
cracking of the skin in her feet-manifestations that were 
not apparent in previous VA examination.

Accordingly, the Board remanded this issue in July 2004 to 
obtain the private treatment records.  The veteran was asked 
to provide the release of private medical records to 
facilitate this, but she declined to respond.  VA outpatient 
treatment records were obtained but show no treatment for the 
feet beyond 2002.  The Board observes that release of private 
medical records is required to allow VA to obtain the records 
necessary to evaluate the veteran's bilateral foot condition.  
The Board reminds the veteran that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, [s]he 
cannot passively wait for it in those circumstances where 
[s]he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Notwithstanding, the Board observes that further VA 
examination is necessary to obtain and adequate and accurate 
disability picture of the veteran's bilateral foot condition 
following surgery, with review of the claims file, to include 
the veteran's July 2003 testimony and available treatment 
records.  See 38 C.F.R. § 3.159 (c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  As the veteran to identify VA and 
non-VA health care providers who have 
treated her for her service-connected 
bilateral feet condition.  Obtain records 
from all health care providers 
identified, including VAMC in Houston, 
Texas.  Obtain release of private medical 
records where appropriate.

2.  After completion of #1, above, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of the service 
connected bilateral foot disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, the 
veteran's testimony, and a copy of this 
remand, must be sent to the examiner for 
review.  The examiner should summarize 
the medical history, including the onset 
and course of her service-connected 
bilateral foot disability; describe any 
current symptoms and manifestations 
attributed to the bilateral foot 
disability; and provide diagnoses for any 
and all bilateral foot pathology.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for a compensable 
evaluation for her service connected 
bilateral foot disability, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
her with an supplemental statement of the 
case (SSOC) and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of her claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


